     Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 1 of 10 PageID #: 162




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


TRAVIS FORTUNE,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00339

THE CITY OF LOGAN and
J. D. TINCHER,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


        The Court has reviewed the Defendants’ Partial Motion to Dismiss Amended Complaint

(Document 14), the Defendants’ Memorandum of Law in Support of Partial Motion to Dismiss

Amended Complaint (Document 15), the Plaintiff’s Memorandum of Law in Opposition to

Defendants’ Motion to Dismiss (Document 18), and the Defendants’ Reply to Plaintiff’s

Memorandum of Law in Opposition to Motion to Dismiss (Document 19). In addition, the Court

has reviewed the Plaintiff’s Amended Complaint (Document 10). For the reasons stated herein,

the Court finds that the motion to dismiss should be granted in part and denied in part.


                                 FACTUAL ALLEGATIONS

        The Plaintiff, Travis Fortune, brings this action against J.D. Tincher, a member of the

Logan Police Department, and the City of Logan. Mr. Fortune alleges that he and another

individual, Ernest Drummer, were walking along railroad tracks in Logan around 9:00 a.m. on

September 14, 2019, when Officer Tincher stopped them. Officer Tincher, who was riding in a
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 2 of 10 PageID #: 163




fire rescue truck, informed them that there was a report of an overdose, ordered them to drop their

backpacks, and searched the backpacks. He handcuffed Mr. Drummer and placed him in the truck

and directed Mr. Fortune to place his hands on the hood of the truck. Mr. Fortune complied.

       Officer Tincher found a set of scales in one of the backpacks and asked what it was for.

Mr. Fortune informed him the scales were used to weigh packages for goods sold on eBay.

Officer Tincher responded by punching him in the face, knocking him to the ground, and

repeatedly punching him in the head and face. Officer Tincher then handcuffed Mr. Fortune and

placed him in the back seat of the truck with Mr. Drummer and another individual. On the way

to the police station, Officer Tincher again punched Mr. Fortune in the face without provocation.

       After arriving at the police station, Mr. Drummer and Mr. Fortune were seated in a holding

room, still handcuffed behind their backs. Officer Tincher again attacked Mr. Fortune, punching

him in the face, head, and torso. Mr. Fortune was slumped in his chair, bleeding and barely

conscious. The mayor of Logan, Serafino Nolletti, entered the room, expressed disdain for

“dopeheads,” and Officer Tincher slapped Mr. Fortune in the face and ordered him to pay attention

to the mayor. (Am. Compl. at ¶ 30.) The mayor did not make any effort to stop the assault.

       Mr. Fortune was booked at the police station, and then Officer Tincher drove him to the

Southwest Regional Jail. Mr. Fortune informed Officer Tincher that he believed his jaw was

broken. Officer Tincher replied, “I know it’s broken; I felt it with my knuckles. They will reset

it in jail.” (Am. Compl. at ¶ 35.) An intake nurse at the jail noted the swollen and painful jaw

and ordered an x-ray. On September 15, 2019, an x-ray revealed a “displaced fracture at the angle

of the left side of the mandible as well as a nondisplaced fracture in the right parasymphyseal

location.” (Id. at ¶ 38.) For the next nine days, Mr. Fortune was restricted to a liquid diet in the


                                                 2
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 3 of 10 PageID #: 164




jail, but was not provided further medical care until September 24, 2019, when he was taken to

Charleston Area Medical Center (CAMC). The next day, he underwent surgery, including having

his jaw wired shut and the extraction of several teeth. He was discharged and returned to the jail

on September 27, 2019. Screws and a tension band were surgically removed on February 24,

2020. On April 12, 2020, he had an additional surgery to remove additional teeth damaged during

Officer Tincher’s assault.

       Officer Tincher executed a criminal complaint charging Mr. Fortune with obstructing an

officer, assault on an officer, and possession of a dangerous weapon, although there was no

legitimate basis for those charges.    Mr. Fortune pled guilty to misdemeanor possession of

marijuana, and the other charges were dismissed.

       Officer Tincher has been involved in multiple previous and subsequent instances of

excessive use of force and other unlawful and abusive practices within the scope of his

employment as an officer with the Logan Police Department, as well as during his prior

employment with the Williamson Police Department.           The previous instances include “the

beating and hospitalization of Frank Morgan, Jr. on April 20, 2018.” (Id. at ¶ 54.) The City of

Logan and the Logan Police Department were aware of Officer Tincher’s history, but “turned a

blind eye to the unlawful conduct of Officer Tincher, thereby allowing him to continue to

repeatedly use excessive force and violence toward other individuals, including Plaintiff.” (Id. at

53.)

       Mr. Fortune brought the following causes of action: Count One – Excessive Use of Force

Under 42 U.S.C. § 1983, as to Officer Tincher; Count Two – Battery, as to Officer Tincher; Count

Three – Negligence, as to Officer Tincher; Count Four – Intentional Infliction of Emotional


                                                3
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 4 of 10 PageID #: 165




Distress, as to Officer Tincher; and Count Five – Negligent Hiring, Training, and Supervision, as

to the City of Logan. The Defendants’ partial motion to dismiss is fully briefed and ripe for

review.

                                    STANDARD OF REVIEW

          A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted tests the legal sufficiency of a complaint or

pleading. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009); Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Additionally, allegations “must be simple, concise, and direct.” Fed. R. Civ.

P. 8(d)(1).     “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly,

550 U.S. 544, 555 (2007)). In other words, “a complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. Moreover, “a complaint [will not] suffice if it tenders naked assertions devoid

of further factual enhancements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

(internal quotation marks omitted).

          The Court must “accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007). The Court must also “draw[ ] all reasonable factual

inferences from those facts in the plaintiff’s favor.” Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999). However, statements of bare legal conclusions “are not entitled to the


                                                  4
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 5 of 10 PageID #: 166




assumption of truth” and are insufficient to state a claim. Iqbal, 556 U.S. at 679. Furthermore,

the court need not “accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” E. Shore Mkts., v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice . . . [because courts] ‘are not bound to accept as true a legal conclusion couched as

a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). In other words, this “plausibility standard requires a plaintiff

to demonstrate more than ‘a sheer possibility that a defendant has acted unlawfully.’” Francis, 588

F.3d at 193 (quoting Twombly, 550 U.S. at 570). A plaintiff must, using the complaint, “articulate

facts, when accepted as true, that ‘show’ that the plaintiff has stated a claim entitling him to relief.”

Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 557). “Determining whether a complaint

states [on its face] a plausible claim for relief [which can survive a motion to dismiss] will . . . be

a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679.


                                            DISCUSSION

        The Defendants move to dismiss Mr. Fortune’s claim for negligence against Officer

Tincher as alleged in Count Three, any vicarious liability claims as to the City of Logan, and the

negligent hiring, training, and supervision claim contained in Count Five.




                                                   5
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 6 of 10 PageID #: 167




                A. Negligence

         The Defendants argue that the negligence claim cannot survive because it is based on

Officer Tincher’s alleged intentional conduct. The Plaintiff contends that he adequately alleged

each of the elements of a negligence claim, together with supporting factual allegations.

         Legal causes of action distinguish between torts and harms caused by intentional conduct,

as opposed to negligent conduct. See, e.g. W. Virginia Fire & Cas. Co. v. Stanley, 602 S.E.2d

483, 497 (W. Va. 2004) (considering an insurance policy exclusion for intentional acts where

complaint of sexual abuse included negligence causes of action, and explaining that “[a]lthough

the word ‘negligent’ is used in their allegations…intentional conduct is actually described”). In

a police brutality case, Judge Copenhaver granted summary judgment on negligence claims,

explaining: “It is apparent, from both the allegations in the complaint and from the remainder of

the record, that the officers intended the consequences of their actions during [the plaintiff’s]

arrest.” Weigle v. Pifer, 139 F. Supp. 3d 760, 780 (S.D.W. Va. 2015) (Copenhaver, J.).

         Mr. Fortune alleges that Officer Tincher repeatedly punched him, causing serious injuries,

and baselessly charged him with various crimes. That intentional conduct forms the basis of his

causes of action for excessive force, battery, and intentional infliction of emotional distress. It

cannot also support a negligence claim. As in Weigle, Officer Tincher intended the consequences

of his actions. Therefore, the Court finds that the motion to dismiss must be granted as to Count

Three.

                B. Vicarious Liability

         The City of Logan argues that it is immune, under West Virginia law, from vicarious

liability for tort claims arising from the intentional actions of its employees. Mr. Fortune argues


                                                 6
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 7 of 10 PageID #: 168




that the inquiry focuses on whether the acts were within the scope of employment. Because

Officer Tincher’s actions were within the scope of his employment as an officer, Mr. Fortune

contends that Counts Two and Four, for battery and intentional infliction of emotional distress,

should be permitted to proceed against the City of Logan, as well as Officer Tincher.

       West Virginia Code, Section 29-12A-4(b)(1), states that “a political subdivision is not

liable in damages in a civil action for injury, death, or loss to persons or property allegedly caused

by any act or omission of the political subdivision or an employee…” except as otherwise

provided. Section 29-12A-4(c)(2) provides that “[p]olitical subdivisions are liable for injury,

death, or loss to persons or property caused by the negligent performance of acts by their

employees while acting within the scope of employment,” with certain exceptions. Political

subdivisions are immunized from liability for intentional acts. Mallamo v. Town of Rivesville,

477 S.E.2d 525, 533 (W. Va. 1996), holding modified by Smith v. Burdette, 566 S.E.2d 614 (W.

Va. 2002). As Chief Judge Johnston recently explained in another police misconduct case, claims

against a city must be dismissed where a “[p]laintiff has only alleged intentional conduct, which

falls under the grant of immunity.” Rhodes v. King, No. 2:19-CV-00626, 2020 WL 4607323, at

*4 (S.D.W. Va. Aug. 11, 2020) (Johnston, C.J.)

       The Court previously found that Mr. Fortune did not allege a factual basis for a claim of

simple negligence against Officer Tincher. W.Va. Code § 29-12A-4 provides that political

subdivisions, including the City of Logan, are immune from liability for the intentional acts of

their employees. Accordingly, any claim for vicarious liability against the City of Logan as to

Counts Two and Four must be dismissed.




                                                  7
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 8 of 10 PageID #: 169




               C. Negligent Hiring, Training, and Supervision

       Finally, the City of Logan asserts that Mr. Fortune’s claim for negligent hiring, training,

and supervision contains only conclusory allegations insufficient to state a claim. Mr. Fortune

points to his allegation that the City of Logan was aware of repeated prior instances of misconduct

by Officer Tincher and did nothing to hold him accountable.

       Under West Virginia law, to state a claim for negligent supervision or training, a Plaintiff

must show that “[a municipal defendant] failed to properly supervise [an employee officer] and,

as a result, [the employee officer] proximately caused injury to the [plaintiff].” Woods v. Town

of Danville, W. V., 712 F.Supp.2d 502, 515 (S.D. W. Va. 2010) (citing Taylor v. Cabell Huntington

Hosp., Inc., 538 S.E.2d 718 (W. Va. 2000); see also W. Virginia Reg'l Jail & Corr. Facility Auth.

v. A.B., 766 S.E.2d 751, 773 (W. Va. 2014) (finding that although negligent hiring, training and

supervision claims against state agencies involve discretionary functions for immunity purposes,

no such limitations apply to claims against political subdivisions). In Taylor, the West Virginia

Supreme Court “treat[ed] negligent supervision like other claims based in negligence.” Woods at

515.   The West Virginia Supreme Court has applied the following test for claims of negligent

hiring or retention:

               [W]hen the employee was hired or retained, did the employer
               conduct a reasonable investigation into the employee's background
               vis a vis the job for which the employee was hired and the possible
               risk of harm or injury to co-workers or third parties that could result
               from the conduct of an unfit employee? Should the employer have
               reasonably foreseen the risk caused by hiring or retaining an unfit
               person?

McCormick v. W. Virginia Dep't of Pub. Safety, 503 S.E.2d 502, 506 (W.Va. 1998).

       Mr. Fortune alleges that Officer Tincher was involved in misconduct, including excessive


                                                 8
   Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 9 of 10 PageID #: 170




force, as an officer with the Williamson Police Department, and left that position involuntarily

while under investigation. The Logan Police Department hired him despite that history. After

he was hired with the Logan Police Department, the Plaintiff alleges that Officer Tincher

repeatedly used excessive force and engaged in other misconduct. Mr. Fortune cites a specific

incident that occurred on April 20, 2018, as well as generally alleging a pattern of misconduct

without an appropriate disciplinary response. Furthermore, Mr. Fortune alleges that the Mayor

of Logan entered the room where he was being held and commented that “we don’t like dope heads

in our town.” (Am. Compl. at ¶ 30.) The mayor observed Mr. Fortune’s obvious injuries and

did nothing, even when Officer Tincher slapped Mr. Fortune in his presence.

       These allegations are more than sufficient to state a claim for negligent hiring, training,

and supervision. Should the Plaintiff prove his allegations, the City of Logan hired an officer

with a record of using excessive force and did nothing while he repeatedly violated the rights of

the citizens of the City of Logan. Officer Tincher’s readiness to display his abuse of a handcuffed

suspect to the Mayor, and the Mayor’s lack of reaction, would further support the conclusion that

the City of Logan failed to take action to remedy unconstitutional behavior on the part of its

employee(s). The allegations also support the conclusion that the City of Logan’s negligent

hiring, training, and supervision of Officer Tincher proximately caused Mr. Fortune’s injuries by

empowering a violent officer to assault citizens. Therefore, the City of Logan’s motion to dismiss

as to Count Five should be denied.

                                        CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendants’ Partial Motion to Dismiss Amended Complaint (Document 14) be GRANTED as to


                                                9
  Case 2:20-cv-00339 Document 25 Filed 09/24/20 Page 10 of 10 PageID #: 171




Count Three and GRANTED to the extent Counts Two and Four assert claims against the City of

Logan. The Court further ORDERS that the Motion be DENIED as to Count Five.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER:     September 24, 2020




                                            10
